Citation Nr: 0313530	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-03 256	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for Fibromyalgia, to 
include as secondary to service-connected bilateral knee and 
right ankle disabilities.

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
bilateral knee and right ankle disabilities.

3.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to service-connected 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by 
which the RO in Wichita, Kansas, denied service connection 
for a back disorder, a left ankle disorder, a right wrist 
disorder, and Fibromyalgia.  By a rating decision dated in 
February 2001, the RO granted service connection for 
degenerative joint disease of the thoracic spine and 
degenerative disc disease at L5-S1.  The benefit sought 
having been granted, the issue of entitlement to service 
connection for a back disorder is not before the Board.  

The Board observes in the April 2003 Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
reports that the veteran previously filed a VA Form 21-8940 
in support of an "inferred individual unemployability 
claim" accompanied by evidence of a disability retirement 
from the VAMC in Topeka.  While the Board is not able to 
locate this form in the claims file-and it may be the 
missing mail that the RO apparently contacted the veteran 
about in October 2002-inasmuch as the representative's 
notation raises the claim, it is referred to the RO for 
appropriate action. 

FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence indicates that the veteran's Fibromyalgia is the 
result of the service-connected disabilities.


CONCLUSION OF LAW

The veteran has fibromyalgia as a result of service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a)(2002).  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected, and where a disability is aggravated by a 
service connected disorder, that disability will also be 
service connected.  See 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes VA outpatient treatment 
records showing diagnoses of fibromyalgia in June 1997, 
August 1997, and April 1998.  Several VA examinations of the 
veteran were conducted to assess his joints and muscles.  Of 
note, the report of one such examination conducted in 
September 1997 reflects that the veteran had trigger point 
tenderness specifically at the midpoint of the trapezius 
muscles bilaterally, as well as the lateral epicondylar area, 
the outer part of the buttocks bilaterally, and in the mid-
thigh area.  The diagnosis was diffuse myalgias.  The 
examiner opined that this was most likely related to 
fibromyalgia syndrome.  Similarly, the report of a VA 
examination report conducted in August 1998 noted 
Fibromyalgia syndrome after the examiner found all of the 
tender points present on examination.  The examiner opined 
that this was not related to the right ankle or the left knee 
condition.

Contrary to that opinion, is the opinion of S.M., D.O.  In a 
four-page letter dated February 1999, this physician opines 
that it is highly probable that the veteran's fibromyalgia is 
directly caused by the service-connected injuries.  In 
support of that opinion, the physician outlines her 
examination and review of the veteran's history.  The 
physician explains that the service-connected injuries 
involve stress to the muscles with repetitive abnormal use 
because the sacral base of support is not level so the 
muscles are having to work a little harder or a little longer 
all the way up the spine.  In a July 2000 letter, this 
physician further explained that Fibromyalgia is notorious 
for causing stiffness and pain if the body is in a position 
too long.  The veteran's condition is aggravated with walking 
and standing due to the arthritis in numerous weight bearing 
joints.  

The Board finds that service connection of fibromyalgia is 
warranted as secondary to the service-connected bilateral 
knees and right ankle disabilities.  In this regard, the 
evidence clearly shows a present disability of fibromyalgia.  
The evidence as to the remaining question of whether there is 
a relationship between this condition and his service-
connected disabilities is in equipoise.  On the one hand, the 
VA examiner clearly stated no such relationship is possible.  
On the other hand, the veteran's private physician has 
rendered a contrary opinion.  The opinion of S.M., D.O., is 
somewhat more persuasive than that of the VA examiner, in 
that S.M., D.O., provided some plausible explanation as to 
the reason that the fibromyalgia is related to the service-
connected disabilities.  At a minimum, the evidence is in 
equipoise, and the veteran is entitled to have any reasonable 
doubt resolved in his favor.  Therefore, the Board concludes 
that the fibromyalgia is the result of the service-connected 
disabilities, and the claim is granted.    

In light of the Board's decision to grant secondary service 
connection for fibromyalgia, a discussion of the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (the VCAA), is not needed.  Clearly 
sufficient evidence is of record.


ORDER

Service connection for fibromyalgia as secondary to the 
service-connected bilateral knee and right ankle disabilities 
is granted.




REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's left ankle and right 
wrist claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107], as these 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant of what is needed to substantiate these claims when 
the RO did not send a letter to the appellant specifically 
giving him this notice.  Further, the veteran was not advised 
of the statutory and regulatory provisions of the VCAA until 
January 2003, and then only via the supplemental statement of 
the case (SSOC).  The appellant has a statutory right to one 
year in which to submit information or evidence in response 
to any VCAA notification, and that one-year period has not 
yet passed, nor has the appellant otherwise waived his right 
to that response period.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).   



Evidentiary Development

Right Wrist

The veteran contends that he has right wrist problems that 
are secondary to using a cane because of the service-
connected disabilities.  The veteran is service-connected for 
the following disabilities:  traumatic arthritis in both 
knees, right ankle instability, degenerative joint disease of 
both hips, degenerative joint disease of the thoracic spine 
and degenerative disc disease of L5-S1, and depression.

The two most recent VA examination reports discuss x-rays 
which indicate no degenerative changes or significant osseous 
changes.  Relying, in part, on the results of these x-rays, 
the examiners reached what appear to be opposite conclusions 
about the connection between the right wrist problems and the 
service-connected disabilities.  The 2000 VA examiner opined 
that the right wrist problems are not likely due to the 
service-connected disabilities, but the 2002 VA examiner 
wrote that the joint symptoms are most likely related to the 
previous knee injury.  It is unclear whether the x-rays were 
taken contemporaneously with the examination.  Further, a 
letter dated in February 1999 from a private physician 
reflected her opinion that the veteran has mild degenerative 
changes of the right wrist from using the cane.  In a July 
2000 letter, that physician wrote that the veteran is 
developing significant arthritis in the right wrist due to 
the use of a cane.

Medical records in the claims file show treatment in April 
1998 for complaints of edema in both hands and fingers, and 
pain in the hands and wrists.  These were diagnosed as 
Fibromyalgia.  Some tenderness in the right wrist was noted 
days later.  A treatment record dated in May 1999 assessed 
the veteran's complaints of pain in the wrists, frequent hand 
swelling and decreased range of motion in the wrists as 
degenerative joint disease of the wrists with slight 
reduction in active range of motion bilaterally.  Given the 
somewhat conflicting character of this medical evidence, an 
additional VA examination oriented towards considering and 
resolving these conflicts is in order.  In particular, a 
well-reasoned conclusion as to what disorder, if any, the 
veteran has in the right wrist is needed.  Should a disorder 
be identified, a well-reasoned opinion as to its 
relationship, if any, to one or more of the service-connected 
disabilities is necessary.  

Left Ankle

The veteran contends that he has left ankle problems related 
to service or the service-connected disabilities.  Again, the 
two most recent VA examination reports indicate that x-rays 
showed no degenerative changes in the left ankle.  The 2002 
VA examiner, while rendering no diagnosis as to a left ankle 
disorder, opines that the veteran's joint symptoms are most 
likely due to the previous knee injury.  The 2000 VA examiner 
reports no left ankle problems related to the veteran's 
service-connected disabilities.  In the above-referenced 
February 1999 letter from a private physician, degenerative 
joint disease in both ankles was noted.  The physician opined 
that this was related to the service-connected right ankle or 
left knee disabilities.

The medical records show treatment for ankle pain in January 
1994.  At that time the examination revealed tenderness 
laterally, but no instability.  The examiner diagnosed early 
medial joint degeneration.  In a November 1993 VA 
examination, no swelling or effusion was seen in either 
ankle.  Ligamentous exam of the ankles revealed symmetric 
laxity of his ligaments on the lateral side of his ankle.  No 
diagnosis was provided for the left ankle.  Swelling was 
noted in both ankles during an August 1995 VA examination.  
An X-ray report dated in December 1995 gave the impression of 
probable osteoarthritis of the right patella, left ankle, and 
the right navicular.  

Additional medical evidence is needed to determine the nature 
of any left ankle disorder and its relationship, if any, to 
service or to service-connected disabilities.  As to the 
former, the Board observes that the service medical records 
show a left ankle injury from football in October 1966 and in 
the barracks in September 1967.  



Accordingly, these claims are REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied on the left 
ankle and right wrist claims.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

2.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the veteran for a VA orthopedic 
examination to assess the nature and 
etiology of any existing left ankle or 
right wrist disorders.  The examiner 
should review the entire claims file 
prior to rendering any opinions in this 
matter.  

The examiner should render an opinion as 
to whether the veteran currently has a 
chronic disorder in the right wrist or 
left ankle.  All tests necessary to 
rendering a well-informed opinion as to 
the existence of any disorders should be 
conducted, to include x-rays.  If x-rays 
are conducted contemporaneously with an 
examination, that should be plainly 
stated in the report.  

If the examiner diagnoses an existing 
disorder relative to the right wrist or 
left ankle, and separate and apart from 
fibromyalgia, the examiner should then 
render an opinion as to whether, applying 
his or her best medical judgment, the 
diagnosed disorder is at least as likely 
as not related to an in-service event or 
is the proximate result of one or more of 
the veteran's service-connected 
disabilities.  See discussion in Remand 
above.  

In reaching these conclusions, the 
examiner should consider the medical 
evidence of record showing prior 
diagnoses for the right wrist and left 
ankle, as well as evidence regarding a 
possible nexus between the right wrist 
and left ankle problems and service or 
service-connected disabilities.  Should 
the examiner's opinions conflict with 
others in the claims file, this conflict 
should be resolved in the examiner's 
report.  

3.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim and 
should ensure the VA examination ordered 
above addresses all the questions asked.  
If it does not, it must be returned to 
the examiner for corrective action.

4.  Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claims 
being considered on the evidence now of record or denied.



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



